Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .      
Claim Objections
Claims 1, 2 and 4-6 are each objected to because of the following informalities:  superfluous punctuation, such as in 
    PNG
    media_image1.png
    231
    340
    media_image1.png
    Greyscale
, and in 
    PNG
    media_image2.png
    223
    681
    media_image2.png
    Greyscale
.Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-12 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 is rejected as being vague and indefinite when it recites each of “[Chemical formula 1]” and “[Chemical formula 2]”; the scope of the protection sought is not clear, since there is insufficient antecedent basis in the claim. Claim 1 fails to particularly point out and distinctly identify a structure for either “Chemical formula 1” and/or “Chemical formula 2”. Claim 4 is similarly rejected as being vague and indefinite when it recites “[Chemical formula 3]”. Claim 5 is similarly rejected as being vague and indefinite when it recites each of “[Chemical formula 5]” and “[Chemical formula 6]”. Claim 6 is similarly rejected as being vague and indefinite when it recites each of “[Chemical formula 7]” and “[Chemical formula 8]”.
Claim 1 is rejected as being vague and indefinite when it recites “R1 represents a hydrogen atom, or a linear or branched alkyl group having 1 to 20 C atoms” (emphasis added); the scope of the protection sought is not clear, since a branched alkyl group requires a minimum of 3 C atoms. Claim 1 fails to particularly point out and distinctly claim the substituent R1 in the claimed compound of formula (I).
Claim 4 is rejected as being vague and indefinite when it recites “R11 represents a hydrogen atom or a linear or branched alkyl group having 1 to 20 C atoms” (emphasis added); the scope of the protection sought is not clear, since a branched alkyl group requires a minimum of 3 C atoms. Claim 4 fails to particularly point out and distinctly claim the substituent R11 in the claimed compound of formula (I-i).
Claim 5 is rejected as being vague and indefinite when it recites “R11 represents a linear or branched alkyl group having 1 to 12 C atoms” (emphasis added); the scope of the protection sought is not clear, since a branched alkyl group requires a minimum of 3 C atoms. Claim 4 fails to particularly point out and distinctly claim the substituent R12 in the claimed compound of formula (I-ii).
Claim 1 is rejected as being vague and indefinite when it recites “an arbitrary hydrogen atom in the alkyl group is optionally substituted with a halogen atom” (emphasis added); the scope of the protection sought is not clear since hydrogen is monovalent and incapable of substitution. Claim 1 fails to particularly point out and distinctly claim the substituent R1 in the compound of formula (I), i.e., that an arbitrary hydrogen atom in the alkyl group is optionally substituted by (or replaced with), a halogen atom.
Claim 2 is rejected as being vague and indefinite when it recites each of “an arbitrary hydrogen atom in the alkyl group is optionally substituted with a fluorine atom” (emphasis added) with respect to the groups in (c) and a hydrogen atom present in the groups is optionally substituted with a fluorine atom or a chlorine atom” (emphasis added) with respect to the groups in (d); the scope of the protection sought is not clear since hydrogen is monovalent and incapable of substitution. Claim 2 fails to particularly point out and distinctly claim that a hydrogen atom in the groups in (c) is optionally substituted by (or replaced with), a fluorine atom or a chlorine atom, or that a hydrogen atom in the groups in (d) is optionally substituted by (or replaced with), a fluorine atom.
Claim 4 is rejected as being vague and indefinite when it recites “an arbitrary hydrogen atom in the group is optionally substituted with a halogen atom” (emphasis added); the scope of the protection sought is not clear since hydrogen is monovalent and incapable of substitution. Claim 4 fails to particularly point out and distinctly claim the substituent R11 in the compound of formula (I-i), i.e., that an arbitrary hydrogen atom in the group is optionally substituted by (or replaced with), a halogen atom.
Claim 5 is rejected as being vague and indefinite when it recites “an arbitrary hydrogen atom in the group is optionally substituted with a fluorine atom” (emphasis added); the scope of the protection sought is not clear since hydrogen is monovalent and incapable of substitution. Claim 5 fails to particularly point out and distinctly claim the substituent R12 in the compound of formula (I-ii), i.e., that an arbitrary hydrogen atom in the group is optionally substituted by (or replaced with), a fluorine atom.
Claims 1, 4-6 and are rejected as being vague and indefinite when they each recite “in the formulas, the broken line represents a binding position” (emphasis added); the scope of the protection sought by “binding” is not clear. There is a distinction between the chemical bonding linking of atoms in molecules and physical binding, interactions of molecules with either other molecules or ions, differing in interaction strength/energy and interaction length/structure. Claims 1, 4-6 each fails to particularly point out and distinctly claim that in the formulae the broken line represents a bonding position of the groups in the compound. 
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-6 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Klass et al. (EP18212251). 
Klass et al. teaches a compound comprising a thiophene group and a terminal 2,5-halogen-1-isothiocyanato benzene group, wherein said compound is inclusive of the compounds of the present formula I, as generally represented therein by 
    PNG
    media_image3.png
    130
    664
    media_image3.png
    Greyscale
 (page 3), as well as a compound inclusive of the compounds of the present formulae I-27 through I-29 (herein the specification in [0025]), as represented therein by 
    PNG
    media_image4.png
    137
    631
    media_image4.png
    Greyscale
(page 13).
Prior Art
The following prior art made of record and not relied upon is considered pertinent to applicants’ disclosure of:
a liquid crystal compound comprising a terminal 2,5-halogen-1-isothiocyanato benzene group, as represented by 
    PNG
    media_image5.png
    111
    426
    media_image5.png
    Greyscale
 in U.S. Patent No. 11,427,761;
a liquid crystal compound comprising a terminal 2,5-halogen-1-isothiocyanato benzene group, as represented by  
    PNG
    media_image6.png
    111
    292
    media_image6.png
    Greyscale
in CN106978192; and 
a liquid crystal compound comprising a terminal 2-halogen-1-isothiocyanato benzene group, as represented by 
    PNG
    media_image7.png
    104
    383
    media_image7.png
    Greyscale
in WO2022/090098.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Geraldina Visconti whose telephone number is (571)272-1334. The examiner can normally be reached Monday-Friday, 8:00am-4:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Cynthia H Kelly can be reached on 571-272-1526. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

GERALDINA VISCONTI
Primary Examiner
Art Unit 1722



/GERALDINA VISCONTI/Primary Examiner, Art Unit 1722